DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendment dated 01/26/2022 has been entered

Election/Restrictions
Claims 27-31 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/26/2022. The amendment to the withdrawn claims is noted, but they remain withdrawn until such time as a generic or linking claim be found allowable, at which time they may be considered for rejoinder.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation " the at least one third signal" in the first and second lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-11, 13, and 15-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. US 2016/0017656 A1 – Adreon.

Regarding claim 1:
Adreon teaches a motorized window treatment (Abstract), comprising: 
a motor drive circuit for driving a motor (Abstract) (Examiner notes that motor drive circuits are inherent to motorized devices.); 
a covering material (Abstract) having a first end in a fixed position (Paragraph [0051], extending between headrail and bottom rail) and a second end movable along a first axis (Paragraph [0052], raising and lowering window covering material), wherein the covering material is configured to be extended along the first axis when the motor is operated in a first direction and retracted along the first axis when the motor is operated in a second direction (Paragraph [0053], rotating take-up shaft when lifting and lowering bottom rail); 
a hembar coupled to the second end of the covering material (Paragraph [0051], Extending between headrail and bottom rail); 
at least one state sensing circuit coupled to the hembar (Figs 41-44; Paragraph [0086], operating control device integrated in bottom rail; Paragraph [0087], Various methods of object detection can be used), the at least one sensing circuit configured to generate at least one first signal (Paragraph [0085], mesh network, node in bottom rail); and 
a control circuit in communication with the motor drive circuit and the at least one state sensing circuit (Paragraph [0085], mesh network, node in bottom rail), the control circuit configured to (i) determine an expected state of the hembar based at least in part from at least one second signal indicative of control of the motor drive circuit, (ii) determine a present state of the hembar based on the at least one first signal generated by the at least one state sensing circuit (Paragraph [0089]…the position of the bottom rail…can be determined), and (iii) compare the present state to the expected state (Paragraph [0089]; By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board 162 via RF signal. The distance is measured by transmitting a specific sound frequency, at a specific power, receiving the signal rebound, and measuring the time lapse. The calculated position can be used to provide numerous functions.);
wherein the motor drive circuit is configured to control the motor when the present state of the hembar and the expected state of the hembar are different (Paragraph [0098], if window covering encounters foreign object…protective action can be taken). (Paragraph [0095] … During travel, if the window covering encounters an unexpected obstacle within the normal path of travel, the window covering will cease travel until the object is removed and the window covering can continue as normal….)

Regarding claim 2:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the at least one second signal comprises one or more signals for controlling the motor (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).(Paragraph [0089]; By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board 162 via RF signal. The distance is measured by transmitting a specific sound frequency, at a specific power, receiving the signal rebound, and measuring the time lapse. The calculated position can be used to provide numerous functions.)

Regarding claim 3:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the expected state of the hembar comprises movement of the hembar at a first rate in a first direction (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance travelled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material), and wherein the present state of the hembar comprises actual movement of the hembar (Paragraph [0089], position of rail can be determined).

Regarding claim 4:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the expected state of the hembar comprises a level tilt state (Paragraph [0097], measures angle at which bottom rail is sitting), and wherein the present state comprises a detected tilt state of the hembar (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 5:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, wherein the control circuit is configured to receive at least one second signal (Paragraph [0087] …a control system monitors data from various sources…), wherein the control circuit is configured to determine an updated present state of the hembar in response to the at least one second signal (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material), and wherein the control circuit is configured to enable normal operation of the motor drive unit when the updated present state and the expected state are the same (Paragraph [0095] … During travel, if the window covering encounters an unexpected obstacle within the normal path of travel, the window covering will cease travel until the object is removed and the window covering can continue as normal….).

Regarding claim 6:
Adreon teaches all limitations of claim 5.
Furthermore, Adreon teaches, wherein the at least one third signal is generated by a rotational position sensing circuit in signal communication with the motor drive circuit (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).

Regarding claim 8:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the control circuit is configured to generate an alert when the present state and the expected state are different (Paragraph [0098] if window covering encounters foreign object…protective action can be taken) (Paragraph [0084], Multiple tones may be generated to provide multiple feedback or status messages to indicate to the user that a commanded operation has been completed, or to alert the user to a specific condition in the system, such as, for example, a low battery condition.).

Regarding claim 9:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the motor drive circuit is configured to stop operation of the motor (Paragraph [0060], Motor assembly includes a motor connected by a ribbon cable to the provided systems for power and control; Paragraph [0084] …braking).

Regarding claim 10:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the at least one state sensing circuit includes a first state sensing circuit and a second state sensing circuit (Paragraph [0087] … a control system monitors data from various sources (accelerometer, I.R. detection, sonic feedback, etc.)). (Examiner notes that circuits are inherent to electronic power, communication, and control systems, and that each component 

Regarding claim 11:
Adreon teaches all limitations of claim 10.
Furthermore, Adreon teaches, wherein the first state sensing circuit is coupled to the hembar (Paragraph [0085], mesh network, node in bottom rail) and the second state sensing circuit is spaced apart from the hembar (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).

Regarding claim 13:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches the at least one state sensing circuit is selected from the group consisting of: an accelerometer, a gyroscope, capacitive sensor, a microwave sensor, an ultrasonic sensor, an inductive sensor, a magnetic sensor, an optical sensor, a radar sensor, a sonar sensor, a fiber optic sensor, a Hall effect sensor, a piezoelectric sensor, a motion sensor, a proximity sensor, a force balance sensor, a micro- electrical-mechanical systems sensor, and a fluid-filled sensor (Paragraph [0096] Multiple sensor options can be built into the system. For example, an IR or sonic emitter/detector can be included in bottom rail; Paragraph [0097] A bottom rail sensing board also can be configured with a multi-axis accelerometer).

Regarding claim 15:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches a motor drive unit includes the control circuit (Paragraph [0060] …systems for …control …printed circuit board…) and the motor drive circuit, the motorized window treatment further comprising: 
a control module located in the hembar (Paragraph [0085], mesh network, node in bottom rail) and housing the at least one state sensing circuit (Paragraph [0096], A transceiver is included in a printed circuit board in bottom rail along with sensors); 
wherein the control module is configured to transmit a wireless signal to the control circuit of the motor drive unit in response to the at least one first signal generated by the at least one state sensing circuit (Paragraph [0089], By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board via RF signal).

Regarding claim 16:
Adreon teaches all limitations of claim 1.
Furthermore, Adreon teaches, further comprising: 
a control module housing the at least one state sensing circuit and the control circuit (Paragraph [0096] A transceiver is included in a printed circuit board in bottom rail along with sensors and devices to provide added functions), the control module further comprising a communication circuit in signal communication with the control circuit (Paragraph [0085], mesh network, each node is built around a similar RF platform for communication; node in bottom rail); 
wherein the control circuit is configured to transmit a wireless signal to the motor drive circuit in response to the at least one first signal generated by the at least one state sensing circuit (Paragraph [0089], By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board via RF signal).

Regarding claim 17:
Adreon teaches a method of operating a motorized window treatment (Paragraph [0086] This control system will allow the user to operate the shade locally, and include functions such as, for example, capacitive touch control, user “bump” gesture control, object in path detection, auto-programming modes and the like.), comprising: 
receiving, by a control circuit, at least one first signal from a first state sensing circuit coupled to a hembar (Paragraph [0086] An operating and control device can be integrated into the bottom rail… A user control system may be built directly into the bottom rail, a so-called “smart rail”), the hembar being coupled to a covering material having a first end in a fixed position and a second end movable along a first axis (Paragraph [0051], Extending between headrail and bottom rail; Paragraph [0052], raising and lowering window covering material); 
determining, by the control circuit, a present state of the hembar based on the at least one first signal (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material); 
determining, by the control circuit, an expected state of the hembar based on at least one second signal indicative of control of a motor control circuit (Paragraph [0089] By utilizing ultrasonic sound waves, the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board 162 via RF signal. The distance is measured by transmitting a specific sound frequency, at a specific power, receiving the signal rebound, and measuring the time lapse. The calculated position can be used to provide numerous functions.);
comparing the present state of the hembar to the expected state of the hembar; and
controlling, by the motor drive circuit, operation of a motor when the present state of the hembar and an expected state of the hembar are different (Paragraph [0098], if window covering encounters foreign object…protective action can be taken), wherein the motor is configured to move at least the second end of the covering material on a first axis (Paragraph [0052], raising and lowering window covering material).

Regarding claim 18:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches: 
generating, by the control circuit, at least one second signal (Paragraph [0086] This control system will allow the user to operate the shade locally, and include functions such as, for example, capacitive touch control, user “bump” gesture control, object in path detection, auto-programming modes and the like.); and 
determining, by the control circuit, the expected state of the hembar based on the at least one second signal (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material)).

Regarding claim 19:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the present state comprises actual movement of the hembar (Paragraph [0089], position of rail can be determined), and wherein the expected state comprises expected movement of the hembar at a first rate in a first direction (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material).

Regarding claim 20:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the present state of the hembar comprises an actual tilt state of the hembar (Paragraph [0098], if window covering encounters foreign object…protective action can be taken), and wherein the expected state comprises a level tilt state (Paragraph [0097], measures angle at which bottom rail is sitting).

Regarding claim 21:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: 
receiving, by the control circuit, the at least one second signal from a second state sensing circuit coupled to a hembar (Paragraph [0101] A motion sensing IC is capable of sensing and responding to specific gesture movements made by the user. The bottom rail can utilize this technology. Sensing windows can be included into the bottom rail. … For example, upward gestures, downward gestures, circular gestures or the like can be used as commands to the system to perform certain actions.); and 
determining, by the control circuit, the expected state of the hembar based on the at least one second signal (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 22:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: 
receiving, by the control circuit, at least one third signal from the first state sensing circuit (Paragraph [0089] … the position of the bottom rail in relation to any obstacle beneath it, including the window sill, as well as in relation to the headrail above it can be determined. The distance is transmitted to the window covering lift system printed circuit board via RF signal); 
determining an updated present state of the hembar based on the at least one third signal (Paragraph [0062] …information gathered can be used to determine rotations of motor and therefore the distance traveled by the window covering material as the motor shaft rotates during a lifting or lowering of the window covering material); 
controlling, by a motor drive circuit, operation of a motor when the expected state of the hembar and the updated present state of the hembar are the same (Paragraph [0098], if window covering encounters foreign object…protective action can be taken).

Regarding claim 23:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, comprising: 
placing the motorized window treatment in a first predetermined state; 
storing, by the control circuit, the first predetermined state (Paragraph [0088] When a portable, hand-held controller is provided, such as hand held remote control, the window covering can be placed in a programming mode, and “taught” to stop when the bottom rail is at the same elevation as the controller.); 
controlling, by the motor drive circuit, operation of the motor to move the covering material in a first direction, wherein the control circuit is configured to receive at least one signal indicative of operation of the motor drive circuit (Paragraph [0088] (…the window covering can be placed in a programming mode, and “taught” to stop when the bottom rail is at the same elevation as the controller….); 
receiving, by the control circuit, the at least one first signal from the first state sensing circuit indicative of a second predetermined state (Paragraph [0088] (… It should be understood that a series of stop positions rather than a single stop position also can be established in this way.); 
controlling, by the motor drive circuit, operation of the motor to stop movement of the covering material (Paragraph [0088] (… whereby the control system learns to stop at that position…); and 
storing, by the control circuit, the second predetermined state of the motorized window treatment (Paragraph [0088] Thereafter, unless reprogrammed, this will remain the limit of travel.).

Regarding claim 24:
Adreon teaches all limitations of claim 17.
Furthermore, Adreon teaches, wherein the at least one first signal comprises a signal indicative of a force applied to a hembar (Paragraph [0098] (…A user can manually alter the position of bottom rail, such as by pushing to generate a signal for lowering the window covering or slight lifting to instigate raising the window covering. …).

Regarding claim 25:
Adreon teaches all limitations of claim 24.
Furthermore, Adreon teaches comprising: 
determining a direction of travel for the covering material, wherein the direction of travel is determined from a stored state of the motorized window treatment; and 
controlling, by the motor drive circuit, operation of the motor to move at least a second end of the covering material in the direction of travel (Paragraph [0098] In such conditions, a signal can sent to the master printed circuit board with instructions to cease all movement; cease downward movement, reverse direction and travel to the upper limit; or cease downward movement, reverse direction and travel until tilt is no longer detected. In this way, the window covering also can be made to be self-leveling.).

Regarding claim 26:
Adreon teaches all limitations of claim 25.
Furthermore, Adreon teaches the stored state of the motorized window treatment is a prior direction of travel, and wherein the determined direction of travel is opposite the prior direction of travel (Paragraph [0098] In such conditions, a signal can sent to the master printed circuit board 162 with instructions to cease all movement; cease downward movement, reverse direction and travel to the upper limit; or cease downward movement, reverse direction and travel until tilt is no longer detected. In this way, the window covering also can be made to be self-leveling.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adreon in view of US PG Pub. US 2017/0284157 A1 Blair et al. hereinafter Blair.

Regarding claim 7:
Adreon teaches all limitations of claim 1.
However, Adreon does not teach the at least one second signal is a fixed reference signal.
However, Blair teaches the at least one second signal is a fixed reference signal (Paragraph [0037], provide a steady-state-type inclination signal representative of the operational average tilt of the door panel).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom rail of primary reference Adreon with the reference signal of secondary reference Blair. One of ordinary skill in the art would have been motivated to make this modification in order to preserve accuracy of the tilt indication circuit over time (Blair [0037]).
	

Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adreon in view of WO 2017/050810 A1 – Pohn-Yehiely et al. hereinafter Pohn-Yehiely.

Regarding claim 12:
Adreon teaches all limitations of claim 10.
However, Adreon does not teach the first state sensing circuit is coupled to a first end of the hembar and the second state sensing circuit is coupled to a second end of the hembar.
However, Pohn-Yehiely teaches the first state sensing circuit is coupled to a first end of the hembar (Fig 1, element 31) and the second state sensing circuit is coupled to a second end of the hembar (Fig 1, element 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hembar of primary reference Adreon with the multiple state sensing circuits of secondary reference Pohn-Yehiely. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of multiple sensor types, or allow for sensor polling for greater accuracy, or to fill in blind spots in a sensor array.
	
Regarding claim 14:
Adreon teaches all limitations of claim 1.
However, Adreon does not teach a plurality of state sensing circuits spaced at predetermined intervals along a length of the hembar.
However, Pohn-Yehiely teaches a plurality of state sensing circuits spaced at predetermined intervals along a length of the hembar (Fig 1, elements 31, 32).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the hembar of primary reference Adreon with the multiple state sensing circuits of secondary reference Pohn-Yehiely. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of multiple sensor types, or allow for sensor polling for greater accuracy, or to fill in blind spots in a sensor array.
	
Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.
Applicant argues that Adreon does not disclose "a control circuit in communication with the motor drive circuit and the at least one state sensing circuit, the control circuit configured to (i) determine an expected state of the hembar based at least in part from at least one second signal indicative of control of the motor drive circuit, (ii) determine a present state of the hembar based on the at least one first signal generated by the at least one state sensing circuit, and (iii) compare the present state to the expected state."
Adreon discloses an electrically powered and electronically controlled window covering system. Motor drive circuits, control circuits, and the communication between them is inherent to such systems, and has been detailed above, as well as in the previous office action. 
Adreon discloses several types of sensors, their signals, and their communication with the control circuit. Paragraph [0095] of Adreon states: 
The use of infrared, ultrasonic or other position detection systems provide protection against product failure. When a motorized window covering encounters an obstacle in its normal path of travel, and continues its motion, product failure is likely to occur due to over-spooling of the lift cord. The design disclosed herein utilizes a detection system, such as ultrasonic detection or IR detection to eliminate this concern. During travel, if the window covering encounters an unexpected obstacle within the normal path of travel, the window covering will cease travel until the object is removed and the window covering can continue as normal. This will reduce over-spooling, which in turn will decrease product returns, thus increase overall customer satisfaction. 
Described here is a method wherein a sensor communicates to the control circuit that the expected state (normal operation) and the present state (obstruction detected) are not the same (which requires comparison). The control circuit further acts on the information (Cease travel) until the expected state and the present state are the same (Obstruction removed; resume normal operation).
Regarding the applicant’s argument that the steady state type signal is not fixed by virtue of averaging over time. This is unconvincing as the terms “steady state reference” and “fixed reference” would be interchangeable to one of ordinary skill in the art. The ability to tune the signal (even automatically) does not negate it’s use as a fixed reference.
Regarding the applicant’s objection to the Pohn-Yehiely reference, a full English translation can be found in the application folder submitted 08/22/2021 with a third-party IDS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634